t c memo united_states tax_court robert d sparrow petitioner v commissioner of internal revenue respondent n larae sparrow petitioner v commissioner of internal revenue respondent docket nos filed date robert d sparrow and n larae sparrow prosese fred e green jr for respondent memorandum findings_of_fact and opinion laro judge robert d sparrow mr sparrow and n larae sparrow mrs sparrow separately petitioned the court to redetermine respondent’s determinations with respect to their and federal income taxes respondent made a separate determination for mr sparrow and a separate determination for mrs sparrow and respondent reflected each of these determinations in separate notices of deficiency respondent determined the following deficiencies in and additions to petitioners’ taxes robert d sparrow docket no sec year deficiency b sec sec_6653 additions to tax dollar_figure --- dollar_figure dollar_figure big_number --- big_number big_number big_number dollar_figure --- big_number n larae sparrow docket no year deficiency additions to tax sec_6651 sec_6661 dollar_figure big_number --- big_number dollar_figure big_number dollar_figure big_number big_number respondent also determined that mr sparrow was liable for the addition_to_tax under sec_6653 on the entire deficiency for and and that petitioners were liable for increased interest under sec_6621 on the entire deficiency in each year following a consolidation of the cases we must decide whether petitioners underreported their gross_income for and by failing to report proceeds from the sales of stock we hold they did whether petitioners failed to report dollar_figure in consulting fees received by mr sparrow in and if they did whether this amount is subject_to self-employment_tax we hold they did and it is whether petitioners are liable for the additions to tax for substantial understatements determined by respondent under sec_6661 we hold they are whether mrs sparrow is liable for the additions to her and taxes for delinquency determined by respondent under sec_6651 we hold she is whether mr sparrow is liable for the additions to tax for fraud determined by respondent under sec_6653 we hold he is not whether petitioners are liable for the increased rate of interest determined by respondent under sec_6621 for substantial underpayments attributable to tax_motivated_transactions we hold they are not unless otherwise stated section references are to the internal_revenue_code in effect for the taxable years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings of fact1 petitioners resided in st george utah when they petitioned the court they filed a form_1040 u s some of the facts have been stipulated and are so found the stipulations and attached exhibits are incorporated herein by this reference individual_income_tax_return on date using the status of married filing joint_return they filed a form_1040 on date using the status of married filing joint_return they filed a form_1040 on date using the status of married filing joint_return they did not receive an extension of time to file any of these returns during mr sparrow owned at least million shares of nrg intl inc nrg and mrs sparrow owned at least big_number shares of nrg during petitioners sold to the husband of dorothy s hall big_number shares of nrg for dollar_figure mr sparrow received a dollar_figure check from mrs hall dated date which was payable to bob sparrow petitioners did not include this dollar_figure in their gross_income on date mr sparrow sold to norman c hall big_number shares of nrg for dollar_figure petitioners received a dollar_figure check from mr hall dated date which was made payable to bob sparrow the dollar_figure was gain from the sale of stock petitioners did not include this dollar_figure in their gross_income during mr sparrow sold to stanley l evans some shares of nrg for dollar_figure mr sparrow received a dollar_figure check from mr evans dated date which was payable to bob sparrow petitioners did not include this dollar_figure in their gross_income during mr sparrow maintained a stock account at anderson bryant co anderson bryant mr sparrow received a dollar_figure check from anderson bryant dated date which was payable to robert d sparrow petitioners did not include this dollar_figure in their gross_income during the brokerage firm of wilson-davis co wilson-davis purchased and sold stock for petitioners on date wilson-davis sold big_number shares of nrg on behalf of petitioners for dollar_figure and purchased big_number shares of centurion stock on behalf of mr sparrow for dollar_figure the cost of the purchase was deducted from the proceeds from the sale and mr sparrow received a dollar_figure check from wilson-davis dated date petitioners did not include the dollar_figure in their gross_income on date wilson-davis sold big_number shares of nrg on behalf of mr sparrow for dollar_figure on date mr sparrow purchased big_number shares of centurion for dollar_figure which amount was deducted from the proceeds of the prior day’s sale mr sparrow received a dollar_figure check from wilson-davis dated date petitioners did not include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of national division stock on behalf of mr sparrow for dollar_figure mr sparrow received a dollar_figure check from wilson-davis dated date petitioners did not include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of nrg on behalf of mr sparrow for dollar_figure on date wilson-davis sold big_number shares of nrg on behalf of mr sparrow for dollar_figure mr sparrow received a dollar_figure check from wilson-davis dated date petitioners did not include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of nrg on behalf of mr sparrow for dollar_figure mr sparrow received a dollar_figure check from wilson-davis dated date petitioners did not include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of nrg on behalf of mr sparrow for dollar_figure mr sparrow received a dollar_figure check from wilson-davis dated date petitioners did not include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of nrg on behalf of mr sparrow for dollar_figure mr sparrow received a dollar_figure check from wilson-davis dated date petitioners did not include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of nrg on behalf of mr sparrow for dollar_figure mr sparrow received a dollar_figure check from wilson-davis dated date petitioners did not include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of nrg on behalf of mr sparrow for dollar_figure mr sparrow received an dollar_figure check from wilson-davis dated date petitioners did not include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of nrg on behalf of mr sparrow for dollar_figure petitioners did not include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of nrg on behalf of mr sparrow for dollar_figure petitioners did not include this dollar_figure in their gross_income on date mr sparrow received a dollar_figure check made payable to him from h t shepherd the dollar_figure was paid to mr sparrow for consulting services petitioners did not include this dollar_figure in their gross_income during mr sparrow sold securities to individuals and he engaged wilson-davis to purchase and sell securities on his behalf on date wilson-davis sold big_number shares of nrg on behalf of mr sparrow for dollar_figure mr sparrow received a dollar_figure check from wilson-davis dated date petitioners did not include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of nrg on behalf of mr sparrow for dollar_figure mr sparrow received a dollar_figure check from wilson-davis dated date petitioners did not include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of nrg on behalf of mr sparrow for dollar_figure mr sparrow received a dollar_figure check from wilson-davis dated date petitioners did not include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of nrg on behalf of mr sparrow for dollar_figure mr sparrow received a dollar_figure check from wilson-davis dated date petitioners did not include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of noble corp inc noble on behalf of mr sparrow for dollar_figure on date wilson-davis sold another big_number shares of noble on behalf of mr sparrow for dollar_figure mr sparrow received a dollar_figure check from wilson-davis dated date petitioners did not include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of noble on behalf of mr sparrow for dollar_figure petitioners did not include this dollar_figure in their gross_income on date mr sparrow entered into a written_agreement with greg slazis mr slaziz to trade dollar_figure worth of appraised gems for big_number shares of nrg international stock at share pursuant to this agreement mr sparrow and mr slaziz exchanged big_number shares of nrg for gems valued by mr slazis at dollar_figure petitioners did not include this dollar_figure in their gross_income during mr sparrow transferred to leroy j isaac jr big_number shares of noble during michael allred mr allred sold nrg on behalf of petitioners mr sparrow received a dollar_figure check from mr allred dated date and payable to mr sparrow mr sparrow received a dollar_figure check from mr allred dated date and payable to mr sparrow mr sparrow received a dollar_figure check from mr allred dated date and payable to mr sparrow mr sparrow received a dollar_figure check from mr allred dated date and payable to mr sparrow petitioners did not include the dollar_figure of aggregate proceeds from mr allred in their gross_income petitioners maintained control_over noble’s bank account during during mr sparrow sold to gordon lamont shares of noble for dollar_figure mr sparrow received a dollar_figure check for this sale petitioners engaged the brokerage firm of piper jaffray hopwood inc piper jaffray to sell stock on their behalf during on date piper jaffray sold big_number shares of centurion mines corp on behalf of petitioners for dollar_figure petitioners received a dollar_figure check from piper jaffray dated date petitioners also engaged the brokerage firm of wilson-davis to purchase and sell stock on their behalf during on date wilson-davis sold big_number shares of nrg on behalf of mrs sparrow for dollar_figure petitioners received a dollar_figure check from wilson-davis dated date the dollar_figure check was petitioners' proceeds and gain from the sale of nrg and it should have been included in determining their gross_income petitioners failed to include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of nrg on behalf of mrs sparrow for dollar_figure petitioners received a dollar_figure check from wilson-davis dated date the dollar_figure check was petitioners' proceeds and gain from the sale of nrg and it should have been included in their gross_income petitioners failed to include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of nrg on behalf of mrs sparrow for dollar_figure petitioners received a dollar_figure check from wilson-davis dated date the dollar_figure check was petitioners' proceeds and gain from the sale of nrg and it should have been included in their gross_income petitioners failed to include this dollar_figure in their gross_income on date wilson-davis sold big_number shares of nrg on behalf of mrs sparrow for dollar_figure petitioners received a dollar_figure check from wilson-davis dated date the dollar_figure check was petitioners' proceeds and gain from the sale of nrg and it should have been included in their gross_income petitioners failed to include this dollar_figure in their gross_income during taxable_year mr sparrow continued to sell stocks and securities on date mr sparrow entered into a second written_agreement with mr slaziz to exchange appraised gemstones for big_number shares of noble worth dollar_figure and big_number shares of nrg worth dollar_figure pursuant to this second agreement mr sparrow and mr slaziz exchanged the big_number shares of the above mentioned stock for gems valued at dollar_figure by mr slazis’ appraisal during mr sparrow maintained a stock account at securities settlement corp securities on date securities sold shares of general electric company on behalf of mr sparrow for dollar_figure opinion except with respect to respondent's allegation of fraud the burden_of_proof is on petitioners to prove that respondent's determinations set forth in the notices of deficiency are wrong rule a and b 290_us_111 respondent must prove by clear_and_convincing evidence that mr sparrow is liable for the additions to tax for fraud sec_7454 rule b with these basic principles in mind we turn to the issues for decision proceeds from sales of stock gross_income includes all income from whatever source derived including gains derived from dealings in property sec_61 respondent determined that petitioners failed to report capital_gains of dollar_figure dollar_figure and dollar_figure for and respectively petitioners did not present any persuasive evidence at trial to disprove this determination in addition petitioners did not squarely address this issue in their brief the thrust of petitioners’ position on brief is that they have enough net operating losses nols to offset any_tax that is payable on their unreported income we are unconvinced that this is true petitioners must prove their right to deduct an nol in any of the subject years 349_us_232 petitioners must also prove the amount if any of an nol 25_tc_1100 revd for respondent determined that petitioners realized dollar_figure of long-term_capital_gains in rather than the dollar_figure that they reported on their form_1040 sec_172 allows a taxpayer to deduct an nol for a taxable_year the amount of the nol deduction equals the sum of the nol carryovers plus nol carrybacks to that year sec_172 absent an election to the contrary an nol for any taxable_year must first be carried back years and then forward years sec_172 and and remanded on other grounds 259_f2d_300 5th cir 15_bta_596 petitioners have failed to meet either of these burdens we sustain respondent’s determination on this issue service income self-employment_tax respondent determined that petitioners failed to report dollar_figure of personal_service_income for respondent also determined that this amount was subject_to self-employment_tax a self-employment_tax is imposed on income in excess of dollar_figure derived by an individual from a trade_or_business sec_1401 sec_1402 and c petitioners presented no evidence on these issues and the record does not otherwise disprove respondent’s determination on the issues we sustain respondent's determination substantial understatements-- sec_6661 sec_6661 imposes an addition_to_tax for substantial understatements the amount of the sec_6661 addition_to_tax for additions assessed after date equal sec_25 percent of the amount attributable to the substantial_understatement 90_tc_498 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 an understatement is reduced to the extent it is based on substantial_authority or adequately disclosed in the return or in a statement attached to the return sec_6661 petitioners have failed to meet their burden_of_proof on this issue the record does not disprove respondent’s determination that the understatements are substantial and it does not establish that any of the understatements are reduced under sec_6661 we sustain respondent’s determination delinquency-- sec_6651 respondent determined an addition_to_tax under sec_6651 for mrs sparrow’s and taxable years asserting that she failed to file timely federal_income_tax returns in order to avoid this addition_to_tax mrs sparrow must prove that her failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 81_tc_8 a failure_to_file timely is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioners filed their and form sec_1040 on date and date respectively and they did so without the benefit of any extensions to the statutory filing period we conclude that these returns were filed untimely because mrs sparrow has also failed to prove that either of these untimely filings was due to reasonable_cause and not due to willful neglect we sustain respondent's determination fraud-- sec_6653 respondent must meet her burden of proving fraud through affirmative evidence fraud is never imputed or presumed 55_tc_85 whether fraud exists in a given situation is a factual determination that must be made after reviewing the particular facts and circumstances of the case 96_tc_858 affd 959_f2d_16 2d cir respondent must show clearly that petitioner intended to evade a tax known or believed to be owing 398_f2d_1002 3d cir based on our review of the record we are not convinced that mr sparrow is liable for fraud for any of the years in issue we so hold increased rate of interest-- sec_6621 sec_6621 applies if there is a substantial_underpayment attributable to tax-motivated transactions the term tax_motivated_transaction connotes a sham or fraudulent we find little to no value in the testimony of the two witnesses that respondent called at trial to support her determination transaction 864_f2d_93 9th cir sec_6621 when sec_6621 applies the annual rate of interest payable on the tax-motivated substantial_underpayment is increased to percent of the underpayment rate under sec_6621 we find that petitioners’ underpayments were not attributable to tax-motivated transactions we hold the same we have considered all arguments made by the parties and to the extent not discussed above find them to be without merit to reflect the foregoing decisions will be entered for respondent for the deficiencies the additions to tax under sec_6661 and with respect to n larae sparrow the additions to tax under sec_6651 and for petitioners for the increased interest under sec_6621 and with respect to robert d sparrow the additions to tax under sec_6653
